              Case 3:17-cv-05521-RBL Document 97 Filed 09/13/19 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA
 9     SHANNA OFFUTT EVANGER,
10                                                       CASE No.      3:17-cv-05521
                                            Plaintiff,
11                                                       STIPULATED MOTION AND ORDER
         v.                                              TO SCHEDULE NEW TRIAL
12
       GEORGIA-PACIFIC GYPSUM, LLC,
13

14                                        Defendant.

15
              COME NOW the parties, Plaintiff Shanna Offutt Evanger, by and through her counsel
16
     of record, Judith Lonnquist and Benjamin Phillips, and Defendant by and through counsel or
17
     record, Sarah Turner and Chad Schultz, and hereby move this court for a new trial date in this
18
     case.
19

20            Plaintiff’s counsel has a two-week trial scheduled to begin in King County Superior

21 Court on December 2, 2019, which cannot be rescheduled. Plaintiff’s next scheduled trials are

22 not until March and April, 2020.

23
              Defendant’s counsel Sarah Turner has appellate arguments scheduled with the Oregon
24
     Appellate Court on October 29, 2019. Both Chad Shultz and Sarah Turner have a two to three-
25
     week trial scheduled to begin in Pierce County Superior Court on November 4, 2019. Chad
26



     STIPULATED MOTION AND ORDER TO                                                 LAW OFFICES OF

     SCHEDULE NEW TRIAL - Page 1                                         JUDITH A. LONNQUIST, P.S.
                                                                             1218 THIRD AVENUE, SUITE 1500
                                                                                 SEATTLE, WA 98101-3021
                                                                            TEL 206.622.2086 FAX 206.233.9165
             Case 3:17-cv-05521-RBL Document 97 Filed 09/13/19 Page 2 of 3



1 Shultz also has a one week trial beginning December 5, 2019, in Alabama. Finally, Chad

2 Shultz has unavailability from September 30 to October 11, for his son’s wedding.

3
            WHEREFORE, the parties request that a new trial be scheduled at the earliest available
4
     date on the Court’s calendar.
5
            Dated this ___ day of September, 2019
6

7
                                         LAW OFFICES OF
8                                        JUDITH A. LONNQUIST, P.S.

9                                        ___________________________
                                         Judith A. Lonnquist, WSBA No. 06421
10
                                         Attorney for Plaintiff
11
                                         GORDON REES SCULLY MANSUKHANI, LLP
12
                                         s/Sarah N. Turner_______________________
13                                       Sarah N. Turner, WSBA No. 37748
14
                                         s/Chad Schultz_______________________
15                                       Chad Schultz, pro haec vice
                                         Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25
26



     STIPULATED MOTION AND ORDER TO                                                LAW OFFICES OF

     SCHEDULE NEW TRIAL - Page 2                                        JUDITH A. LONNQUIST, P.S.
                                                                            1218 THIRD AVENUE, SUITE 1500
                                                                                SEATTLE, WA 98101-3021
                                                                           TEL 206.622.2086 FAX 206.233.9165
             Case 3:17-cv-05521-RBL Document 97 Filed 09/13/19 Page 3 of 3



 1
                                                 ORDER
 2
            THIS MATTER, having come on before the undersigned on the foregoing stipulation of
 3

 4 counsel, and the Court having considered the foregoing Stipulated Motion to schedule a new

 5 trial and the related dates of unavailability of counsel;

 6
            NOW THEREFORE, said motion is granted. A new trial in this matter will commence
 7

 8 on February 18, 2020, at 9:00 a.m.         The pretrial conference, if needed, is scheduled for

 9 February 7, 2020, at 8:30 a.m.

10          DATED this 13th day of September, 2019.
11

12

13
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
14

15

16 PRESENTED BY:

17 LAW OFFICES OF
   JUDITH A. LONNQUIST, P.S.
18

19 _______________________________
   Judith A. Lonnquist, WSBA No. 06421
20 Attorney for Plaintiff

21
   APPROVED FOR ENTRY;
22 NOTICE OF PRESENTATION WAIVED:

23

24 s/Sarah N. Turner_______________________
   Sarah N. Turner, WSBA No. 37748
25 Attorney for Defendant
26



     STIPULATED MOTION AND ORDER TO                                                   LAW OFFICES OF

     SCHEDULE NEW TRIAL - Page 3                                           JUDITH A. LONNQUIST, P.S.
                                                                               1218 THIRD AVENUE, SUITE 1500
                                                                                   SEATTLE, WA 98101-3021
                                                                              TEL 206.622.2086 FAX 206.233.9165
